181 F.2d 768
CITY OF MIAMI, Appellant,v.ROSS GENERAL JEWELERS, Inc., d/b/a Feffer Jewelry Company, Appellee.
No. 13114.
United States Court of Appeals Fifth Circuit.
April 25, 1950.

Appeal from the United States District Court for the Southern District of Florida, John W. Holland, Judge.
John D. Marsh, Assistant City Attorney, Miami, Fla., J. W. Watson, Jr., City Attorney, Miami, Fla., for appellant.
George C. McCaughan, Miami, Fla., for appellee.
Herbert S. Shapiro, Miami Beach, Fla., Arthur A. Kimmel, Miami Beach, Fla., Morris Berick, Miami Beach, Fla., amici curiæ.
Before HUTCHESON, Chief Judge, and WALLER and RUSSELL, Circuit Judges.
RUSSELL, Circuit Judge.


1
The issues in this case are in all respects the same as in City of Miami v. Sutton, 5 Cir., 181 F.2d 644. For the reasons there stated, the judgments herein are


2
Reversed.